 4:20-cv-03046-RGK-PRSE Doc # 50 Filed: 04/22/21 Page 1 of 2 - Page ID # 329




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KEVIN L. BALLARD,                                           4:20CV3046

                    Plaintiff,
                                                        MEMORANDUM
       vs.                                               AND ORDER

TAGGERT BOYD, in his individual
capacity; CORPRAL THURMAN, in his
individual capacity; and DR.
DANAHER, in his individual capacity,

                    Defendants.


       Plaintiff has filed a motion to compel discovery (Filing 43), but has not made
the required showing that he “has in good faith conferred or attempted to confer with
the person or party failing to make disclosure or discovery in an effort to obtain it
without court action.” Fed. R. Civ. P. 37(a)(1). “To curtail undue delay in the
administration of justice, this court only considers a discovery motion in which the
moving party, in the written motion, shows that after personal consultation with
opposing parties and sincere attempts to resolve differences, the parties cannot reach
an accord.” NECivR 7.1(j).1 This rule does not contain an exception for pro se
prisoners. Stanko v. Sanchez, No. 8:06CV510, 2007 WL 2746859, at *2 & n. 3 (D.
Neb. Sept. 18, 2007). The court even advised Plaintiff of the need to comply with
the personal consultation requirement in its previous Memorandum and Order
(Filing 35), but Plaintiff has paid no heed to that advice.


      1
         “This showing must also state the date, time, and place of the
communications and the names of all participating persons. ‘Personal consultation’
means person-to-person conversation, either in person or on the telephone. An
exchange of letters, faxes, voice mail messages, or e-mails is also personal
consultation for purposes of this rule upon a showing that person-to-person
conversation was attempted by the moving party and thwarted by the nonmoving
party.” NECivR 7.1(j).
 4:20-cv-03046-RGK-PRSE Doc # 50 Filed: 04/22/21 Page 2 of 2 - Page ID # 330




       IT IS THEREFORE ORDERED that Plaintiff’s motion to compel discovery
(Filing 43) is denied.

     Dated this 22nd day of April, 2021.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge




                                       2
